 Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA

Federal Trade Commission,
    Plaintiff,                                           Case No. CV-19-5772-PHX-ESW

             v.                                          STIPULATED ORDER FOR
                                                         PERMANENT INJUNCTION AND
The University of Phoenix, Inc., an Arizona              MONETARY JUDGMENT
      Corporation;

and

Apollo Education Group, Inc., an Arizona
       Corporation,

      Defendants.


        Plaintiff, the Federal Trade Commission (“Commission”), filed its Complaint for

Permanent Injunction and Other Equitable Relief (“Complaint”), for a permanent injunction and

other equitable relief in this matter, pursuant to Section 13(b) of the Federal Trade Commission

Act (“FTC Act”), 15 U.S.C. § 53(b). The Commission and Defendants stipulate to the entry of

this Stipulated Order for Permanent Injunction and Monetary Judgment (“Order”) to resolve all

matters in dispute in this action between them.

        THEREFORE, IT IS ORDERED as follows:

                                              FINDINGS

1.      This Court has jurisdiction over this matter.

2.      The Complaint charges that Defendants participated in deceptive acts or practices in

violation of Section 5 of the FTC Act, 15 U.S.C. § 45, in the advertising, marketing, and selling

of their educational products and services.

3.      Defendants neither admit nor deny any of the allegations in the Complaint, except as
                                                  1
 Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 2 of 18




specifically stated in this Order. Only for purposes of this action, Defendants admit the facts

necessary to establish jurisdiction.

4.     Defendants waive any claim that they may have under the Equal Access to Justice Act,

28 U.S.C. § 2412, concerning the prosecution of this action through the date of this Order, and

agree to bear their own costs and attorney fees.

5.     Defendants and the Commission waive all rights to appeal or otherwise challenge or

contest the validity of this Order.

                                          DEFINITIONS

       For the purpose of this Order, the following definitions apply:

       A.      “Competent and Reliable Evidence” means tests, analyses, research, studies, or

other evidence based on the expertise of professionals in the relevant area, that have been

conducted and evaluated in an objective manner by qualified persons, using procedures generally

accepted in the profession to yield accurate and reliable results.

       B.      “Defendants” means The University of Phoenix, Inc., Apollo Education Group,

Inc., and their successors and assigns, individually, collectively, or in any combination.

       C.      “Covered Consumer Debt” means debt owed to University of Phoenix by

former students who first enrolled during the period starting October 1, 2012 and ending

December 31, 2016 that Defendants could collect, recall, purchase, or otherwise obtain,

including all unpaid interest and fees related to that debt, whether possessed by Defendants or

referred, sold, assigned, or otherwise transferred to any collection agency or other party.




                                                   2
 Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 3 of 18




                                               ORDER

                I.      PROHIBITION AGAINST MISREPRESENTATIONS

       IT IS ORDERED that Defendants, Defendants’ officers, agents, employees, and

attorneys, and all other persons in active concert or participation with any of them, who receive

actual notice of this Order, whether acting directly or indirectly, in connection with the

advertising, marketing, promoting, offering for sale, or sale of any educational product or

service, are permanently restrained and enjoined from:

       A.      making any misrepresentation, or assisting others in making any

       misrepresentation, expressly or by implication, regarding:

               1.      Defendants’ relationships with any companies or employers, or any

               benefit to students from such relationships, including:

                       a)      That any of Defendants’ relationships creates career or

                       employment opportunities for Defendants’ students; or

                       b)      That Defendants’ students receive special access to, or preference

                       for, employment opportunities at any such companies, including job

                       listings or announcements.

               2.      The curricula or content of Defendants’ educational products or services,

               or any benefit to students from such curricula or content, including:

                       a)      That Defendants work with companies to develop educational

                       curricula or content;

                       b)      That any educational product or service is designed to meet the

                       needs of specific companies or industries;

                                                 3
Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 4 of 18




                    c)      That any educational product or service prepares students for

                    careers at specific companies or in specific industries; or

                    d)      The likelihood that students will be hired by a specific company or

                    in a specific industry as a result of any educational product or service.

            3.      The employment, hiring, or career prospects for any of Defendants’

            students, including:

                    a)      The likelihood that Defendants’ students will be hired: (i) by

                    particular companies or employers, including leading or top companies or

                    any Fortune 1000 companies; or (ii) in any specific field, industry, or type

                    of employment.

                    b)      Whether any individual was employed, hired, or obtained a job or

                    career, as a result of Defendants’ educational products or services.

            4.      Any other fact material to consumers concerning any such products or

            services.

    B.      making any representation, or assisting others in making any representation,

    expressly or by implication, about the benefit or outcome of any such product or service,

    including any representation enumerated in Section I.A.1-3, unless the representation is

    non-misleading, and, at the time such representation is made, Defendants possess and

    rely upon competent and reliable evidence that is sufficient in quality and quantity to

    substantiate that the representation is true.

    C.      This Section I shall not prohibit Defendants from disclosing or reporting

    information as required by any federal, state, or local governmental laws.

                                               4
Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 5 of 18




                          II.     MONETARY JUDGMENT

    IT IS FURTHER ORDERED that:

    A.     Judgment in the amount of One Hundred Ninety Million Nine Hundred Sixty-Six

    Thousand Eight-Hundred and Six Dollars ($190,966,806) is entered in favor of the

    Commission against Defendants, jointly and severally, as equitable monetary relief,

    including for the purposes of restitution subject to Section II.F. This judgment consists

    of:

           1.      Payment of Fifty Million Dollars ($50,000,000) to the Commission.

                   a)     Defendants are ordered to pay to the Commission Fifty Million

                   Dollars ($50,000,000).

                   b)     Such payment must be made within 7 days of entry of this Order

                   by electronic fund transfer in accordance with instructions previously

                   provided by a representative of the Commission.

           2.      Ceased collection of a minimum of One Hundred Forty Million Nine

                   Hundred Sixty-Six Thousand Eight-Hundred and Six Dollars

                   ($140,966,806) in Covered Consumer Debt as follows:

                   a)     Defendants, Defendants’ officers, agents, employees, and

                   attorneys, and all other Persons in active concert or participation with any

                   of them, who receive actual notice of this Order, whether acting directly or

                   indirectly, are permanently enjoined from attempting to collect, collecting,

                   or assigning any right to collect any Covered Consumer Debt.




                                             5
Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 6 of 18




                Defendants shall not refer, sell, assign, or otherwise transfer any Covered

                Consumer Debt.

                b)     Within 10 business days after entry of this Order, Defendants shall

                cease collecting on all Covered Consumer Debt and notify any collection

                agency or other third party collecting Covered Consumer Debt to cease

                such collection efforts. Within 60 business days after entry of this Order,

                Defendants shall (1) recall, purchase, or otherwise obtain any Covered

                Consumer Debt that Defendants have referred, sold, assigned, or otherwise

                transferred to any collection agency or other third party, and (2) clear all

                Covered Consumer Debt from Defendants’ financial systems.

                c)     For any Covered Consumer Debt that has been reported to a

                Consumer Reporting Agency (“CRA”), Defendants shall, within 10

                business days of clearing all Covered Consumer Debt as required by

                subsection A.2.b request that each CRA delete the Covered Consumer

                Debt from the consumer’s credit reporting file.

                d)     To the extent Defendants receive any payments for Covered

                Consumer Debt after September 30, 2019, Defendants shall, within 30

                days of receipt or entry of this Order, refund any such payments.

                e)     Defendants shall, within 10 business days after entry of this Order,

                provide a signed declaration to the FTC attesting that they have ceased

                collection of Covered Consumer Debt as required by this Section III.A.2.




                                          6
Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 7 of 18




    B.     Defendants relinquish dominion and all legal and equitable right, title, and interest

    in all assets transferred pursuant to this Order and may not seek the return of any assets.

    C.     The facts alleged in the Complaint will be taken as true, without further proof, in

    any subsequent civil litigation by or on behalf of the Commission in a proceeding to

    enforce its rights to any payment or monetary judgment pursuant to this Order, such as a

    nondischargeability complaint in any bankruptcy case.

    D.     The facts alleged in the Complaint establish all elements necessary to sustain an

    action by the Commission pursuant to Section 523(a)(2)(A) of the Bankruptcy Code, 11

    U.S.C. § 523(a)(2)(A), and this Order will have collateral estoppel effect for such

    purposes.

    E.     Defendants acknowledge that their Taxpayer Identification Numbers (Social

    Security Numbers or Employer Identification Numbers), which Defendants must submit

    to the Commission, may be used for collecting and reporting on any delinquent amount

    arising out of this Order, in accordance with 31 U.S.C. §7701.

    F.      All money paid to the Commission pursuant to this Order may be deposited into a

    fund administered by the Commission or its designee to be used for equitable relief,

    including consumer redress and any attendant expenses for the administration of any

    redress fund. If a representative of the Commission decides that direct redress to

    consumers is wholly or partially impracticable or money remains after redress is

    completed, the Commission may apply any remaining money for such other equitable

    relief (including consumer information remedies) as it determines to be reasonably

    related to Defendants’ practices alleged in the Complaint. Any money not used for such


                                              7
 Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 8 of 18




       equitable relief is to be deposited to the U.S. Treasury as disgorgement. Defendants

       have no right to challenge any actions the Commission or its representatives may take

       pursuant to this Subsection.

                            III. CONSUMER NOTIFICATION

       IT IS FURTHER ORDERED that Defendants shall:

       A.     Within 15 business days of entry of this Order, provide notification to each

       consumer with Covered Consumer Debt, using the notification provided as Attachment

       A to this Order. Notification shall be given:

              1.      By electronic mail to the most recent electronic mail address known to the

              Defendants; and

              2.      By written notice sent to the most recent address of the consumer known

              to the Defendants.

       B.     Provide the FTC, within 10 business days after providing consumer notice

       pursuant to subsection III.A., with a signed declaration identifying the name of each

       consumer required to be notified, including, to the extent known: (i) mailing address; (ii)

       email address; (iii) telephone number; (iv) the method or methods of notification; and (v)

       whether any electronic mail or written notice was returned undelivered.

            IV.    CONSUMER ACCESS TO DIPLOMAS OR TRANSCRIPTS

       IT IS FURTHER ORDERED, that Defendants are prohibited from denying access to any

diploma or transcript on the basis of any Covered Consumer Debt.




                                                8
 Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 9 of 18




                             V.       CONSUMER INFORMATION

         IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order are permanently restrained and enjoined from directly or

indirectly failing to provide sufficient customer information to enable the Commission to

efficiently administer consumer redress. If a representative of the Commission requests in

writing any information related to redress, Defendants must provide it, in the form prescribed by

the Commission, within 30 days, as permitted under and in compliance with the Family

Educational Rights and Privacy Act of 1974 (20 U.S.C. § 1232g; 34 C.F.R. Part 99).

                           VI.    ORDER ACKNOWLEDGMENTS

         IT IS FURTHER ORDERED that Defendants obtain acknowledgments of receipt of this

Order:

         A.    Each Defendant, within 7 days of entry of this Order, must submit to the

Commission an acknowledgment of receipt of this Order sworn under penalty of perjury.

         B.    For 5 years after entry of this Order, each Corporate Defendant must deliver a

copy of this Order to: (1) all principals, officers, directors, and LLC managers and members;

(2) all employees, agents, and representatives having managerial responsibilities for conduct

related to the subject matter of the Order; and (3) any business entity resulting from any change

in structure as set forth in the Section titled Compliance Reporting. Delivery must occur within

7 days of entry of this Order for current personnel. For all others, delivery must occur before

they assume their responsibilities.




                                                9
Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 10 of 18




       C.      From each individual or entity to which a Defendant delivered a copy of this

Order, that Defendant must obtain, within 30 days, a signed and dated acknowledgment of

receipt of this Order.

                               VII.   COMPLIANCE REPORTING

       IT IS FURTHER ORDERED that Defendants make timely submissions to the

Commission:

       A.      One year after entry of this Order, each Defendant must submit a compliance

report, sworn under penalty of perjury. Each Defendant must:

               1.        identify the primary physical, postal, and email address and telephone

       number, as designated points of contact, which representatives of the Commission may

       use to communicate with Defendant;

               2.        identify all of that Defendant’s businesses by all of their names, telephone

       numbers, and physical, postal, email, and Internet addresses;

               3.        describe the activities of each business, including the goods and services

       offered, the means of advertising, marketing, and sales, and the involvement of any other

       Defendant;

               4.        describe in detail whether and how that Defendant is in compliance with

       each Section of this Order; and

               5.        provide a copy of each Order Acknowledgment obtained pursuant to this

       Order, unless previously submitted to the Commission.

       B.      For 10 years after entry of this Order, each Defendant must submit a compliance

notice, sworn under penalty of perjury, within 14 days of any change in the following:


                                                  10
Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 11 of 18




                1.      any designated point of contact; or

                2.      the structure of any Corporate Defendant or any entity that Defendant has

        any ownership interest in or controls directly or indirectly that may affect compliance

        obligations arising under this Order, including: creation, merger, sale, or dissolution of

        the entity or any subsidiary, parent, or affiliate that engages in any acts or practices

        subject to this Order.

        C.      Each Defendant must submit to the Commission notice of the filing of any

bankruptcy petition, insolvency proceeding, or similar proceeding by or against such Defendant

within 14 days of its filing.

        D.      Any submission to the Commission required by this Order to be sworn under

penalty of perjury must be true and accurate and comply with 28 U.S.C. § 1746, such as by

concluding: “I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct. Executed on: _____” and supplying the date, signatory’s

full name, title (if applicable), and signature.

        E.      Unless otherwise directed by a Commission representative in writing, all

submissions to the Commission pursuant to this Order must be emailed to DEbrief@ftc.gov or

sent by overnight courier (not the U.S. Postal Service) to: Associate Director for Enforcement,

Bureau of Consumer Protection, Federal Trade Commission, 600 Pennsylvania Avenue NW,

Washington, DC 20580. The subject line must begin: FTC v. The University of Phoenix, Inc.




                                                   11
Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 12 of 18




                                   VIII. RECORDKEEPING

       IT IS FURTHER ORDERED that Defendants must create certain records for 10 years

after entry of the Order, and retain each such record for 5 years. Specifically, Defendants, in

connection with advertising, marketing, promotion, offering for sale, or sale of any educational

products or services, must create and retain the following records:

       A.      accounting records showing the revenues from all goods or services sold;

       B.      personnel records showing, for each person providing services, whether as an

employee or otherwise, that person’s: name; addresses; telephone numbers; job title or position;

dates of service; and (if applicable) the reason for termination;

       C.      records of all consumer complaints and refund requests, whether received directly

or indirectly, such as through a third party, and any response;

       D.      all records necessary to demonstrate full compliance with each provision of this

Order, including all submissions to the Commission; and

       E.      a copy of each unique advertisement or other marketing material.

                            IX.     COMPLIANCE MONITORING

       IT IS FURTHER ORDERED that, for the purpose of monitoring Defendants’ compliance

with this Order and any failure to transfer any assets as required by this Order:

       A.      Within 30 days of receipt of a written request from a representative of the

Commission, each Defendant must: submit additional compliance reports or other requested

information, which must be sworn under penalty of perjury; appear for depositions; and produce

documents for inspection and copying. The Commission is also authorized to obtain discovery,

without further leave of court, using any of the procedures prescribed by Federal Rules of Civil


                                                 12
Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 13 of 18




Procedure 29, 30 (including telephonic depositions), 31, 33, 34, 36, 45, and 69.

       B.       For matters concerning this Order, the Commission is authorized to

communicate directly with each Defendant. Defendant must permit representatives of the

Commission to interview any employee or other person affiliated with any Defendant who has

agreed to such an interview. The person interviewed may have counsel present.

       C.      The Commission may use all other lawful means, including posing, through its

representatives as consumers, suppliers, or other individuals or entities, to Defendants or any

individual or entity affiliated with Defendants, without the necessity of identification or prior

notice. Nothing in this Order limits the Commission’s lawful use of compulsory process,

pursuant to Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.

                            X.    RETENTION OF JURISDICTION

       IT IS FURTHER ORDERED that this Court retains jurisdiction of this matter for

purposes of construction, modification, and enforcement of this Order.

       Dated this 19th day of December, 2019.



                                                       Honorable Eileen S. Willett
                                                       United States Magistrate Judge




                                                 13
Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 14 of 18




 SO STIPULATED AND AGREED:

 FOR PLAINTIFF:

FEDERAL TRADE COMMISSION


/s/ Thomas J. Widor                             Date: 12/10/2019
Thomas J. Widor
Stephanie E. Cox
Adam M. Wesolowski
Federal Trade Commission
600 Pennsylvania Ave., NW
Mail Drop CC-10232
Washington, DC 20580
Telephone:     (202) 326-3039 (Widor)
               (202) 326-2908 (Cox)
               (202) 326-3020 (Wesolowski)
Facsimile:     (202) 326-3768
Email: twidor@ftc.gov; scox@ftc.gov; awesolowski@ftc.gov

COUNSEL FOR FEDERAL TRADE COMMISSION




                                          14
Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 15 of 18
Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 16 of 18
Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 17 of 18




       ATTACHMENT A
        Case 2:19-cv-05772-ESW Document 15 Filed 12/20/19 Page 18 of 18




                       [UNIVERSITY OF PHOENIX LETTERHEAD]


Subject Line of Notice: University of Phoenix Settlement

Dear [consumer’s name]:

University of Phoenix and the Federal Trade Commission (FTC), the nation’s consumer
protection agency, have resolved a lawsuit alleging that University of Phoenix advertised
deceptively through the “Let’s Get to Work” ad campaign. As part of this settlement, University
of Phoenix has agreed to stop collecting the outstanding account balance you owe directly to the
University.

You no longer owe any money to University of Phoenix. You don’t have to do anything to get
this relief. Your account balance will be cleared within 45 business days.

Within 55 business days, University of Phoenix will ask credit reporting agencies Experian and
Equifax to delete this debt from your credit report.

This settlement covers only the outstanding balance you owe directly to University of Phoenix. It
doesn’t cover other federal or private student loans. Contact your loan servicer for more
information.

The University will automatically release any holds on your account caused by this outstanding
balance, and will make official transcripts available upon request. You must pay the published
transcript fee.

Whether you are a graduate or a former student, there will be no other impact to you beyond the
terms of the settlement. Any degrees, credits, or credentials you earned from the University will
remain unchanged.

If you have questions, please contact us at [email address] or [phone number]. For more
information about the FTC settlement, visit [FTC alias URL] and/or [UOPX micro site URL].



                                       [Include a complimentary close]
                                          [Include a person’s name]
